Exhibit 10.25

 

SIXTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Sixth Amendment”) is
executed April 28, 2009, by and between GeoPetro Resources Company, a California
corporation (“Company”) and David V. Creel (“Employee”).

 

RECITALS

 

A.                         Company and Employee are parties to that certain
Employment Agreement dated April 28, 1998 (the “Original Agreement”), to that
certain First Amendment to Employment Agreement dated June 15, 2000, and to that
certain Second Amendment to Employment Agreement dated May 12, 2003, to that
certain Third Amendment to Employment Agreement, dated January 1, 2005, to that
certain Fourth Amendment to Employment Agreement, dated December 29, 2008,  and
to that certain Fifth Amendment to Employment Agreement, dated December 31,
2008.  The Original Agreement, as amended through and including the Fifth
Amendment, is referred to herein as the “Agreement”.

 

B.                                     The parties hereto now wish to amend the
Agreement as set forth below.

 

NOW, THEREFORE, Company and Employee hereby agree as follows:

 

1.               Effective Date. The effective date of this Amendment shall be
April 28, 2009 (the “Amendment Effective Date”).

 

2.               The parties hereby amend the Agreement as follows:

 

(a)               Term. Section 2(a) of the Third Amendment to Employment
Agreement shall be deleted and replaced in full with the following:

 

5.         Term. The terms of Employee’s employment under this Agreement shall
commence as of January 1, 2005 (the “Effective Date”) and shall continue until
June 1, 2010 (the “Termination Date”), unless earlier terminated in accordance
with Section 9 hereafter.  The period commencing as of the Effective Date and
ending on the Termination Date is hereinafter referred to as the “Term”.

 

 3.    Integration. To the extent of any inconsistencies between the terms and
conditions of the Agreement, this Amendment shall govern. Except to the extent
that the provisions of the Agreement are so superseded, they shall remain in
full force and effect.

 

4.     Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Employee have executed this Amendment as of the
date first above written.

 

GEOPETRO RESOURCES COMPANY

 

 

/s/ Stuart J. Doshi

 

/s/ David V. Creel

By:  Stuart J. Doshi

 

David V. Creel

        President & CEO

 

 

 

--------------------------------------------------------------------------------